Citation Nr: 1034832	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  03-34 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to Agent Orange in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to January 
1968.  

This appeal arises from October 2002 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The case was the subject of 
Remands in 2007 and 2009.  The development requested has been 
accomplished.  


FINDINGS OF FACT

1.  Service treatment records do not include any references to 
ringing in the ears in service.  

2.  The Veteran served in Thailand at Korat Royal Thai Air Force 
Base between October 1967 and January 1967.  

3.  The first documentation of diagnosis of diabetes mellitus 
appears in November 1998 private medical records.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

2.  The criteria for service connection for diabetes mellitus, 
including as due to exposure to Agent Orange in service, have not 
been met.  38 U.S.C.A. §§ 1110, 1112 West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

The Veteran filed his claim for service connection for tinnitus 
and diabetes mellitus in July 2002.  The RO sent the Veteran a 
letter in August 2002 which explained what was needed from the 
Veteran to support his claim, what the evidence must show to 
support his claim, and how VA could assist him with his claim.  A 
March 2006 letter to the Veteran from the RO explained how VA 
assigned disability ratings and effective dates.  The Veteran was 
kept apprised of the status of his claim by letters dated in 
March, April, October, and November 2009.  In these 
circumstances, any errors in the manner and timing of required 
notices are harmless.  

The Veteran's service treatment records were obtained.  His 
records of private post service diagnosis of diabetes mellitus 
were obtained.  He was examined by VA and a medical opinion was 
obtained in conjunction with his claim for service connection for 
tinnitus.  

VA attempted to verify the Veteran's claimed exposure to Agent 
Orange in Thailand, with no documentation found he was exposed to 
Agent Orange.  Further, based on the information provided by the 
Department of Defense the Veteran was not in Thailand at the time 
Agent Orange was applied in that country.  No further efforts to 
verify his claimed exposure are required.  As there is no record 
of his exposure to Agent Orange in service and no other competent 
evidence linking diabetes to service, it is not necessary to 
provide the Veteran with an examination related to his diabetes 
mellitus or to request a medical opinion as to the issue of 
service connection for diabetes mellitus.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary.  


Service Connection

Relevant Laws and Regulations:  To establish service connection 
for a claimed disability, the facts as shown by evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including diabetes mellitus, when 
they are manifested to a compensable degree within the initial 
post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Regarding exposure to Agent Orange, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, shall be presumed to have been 
exposed during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date on 
which such a veteran shall be presumed to have been exposed to a 
herbicide agent shall be the last date on which he or she served 
in the Republic of Vietnam during the Vietnam era.  "Service in 
the Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, type II diabetes mellitus 
manifested to a degree of 10 percent or more shall be service-
connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d) are also satisfied.  

Tinnitus

The Veteran was examined at service enlistment in August 1965.  
No disorders of the ears were noted.  At service entrance in 
October 1965 physical inspection found no additional defects.  
There are no service treatment records which report any symptoms 
of ringing in the ears or difficulty hearing.  An August 1967 
Report of Medical Examination noted the ears were normal.  On an 
August 1967 Report of Medical History the Veteran denied having 
any history of ear trouble, as he did again in December 1967.  

The Veteran filed his claim for service connection for tinnitus 
in July 2002.  He submitted a statement in July 2003 in which he 
asserted he had constant ringing in his ears.  He stated it began 
after he had flown to Thailand.  

The Veteran was afforded a VA audiological evaluation in December 
2003.  The audiologist reviewed the service treatment records, 
and the Veteran reported having to go to the flight line to 
perform his duties.  The Veteran told her that he had been 
exposed to noise from firearms, the firing range, helicopters and 
aircraft engines without the use of hearing protection.  He 
reported he did use hearing protection on the flight line when he 
was overseas.  His exposure to noise as a civilian included 
construction work, carpentry tools, and a power lawn mower which 
he used without hearing protection.  The Veteran reported the 
onset of tinnitus in 1967, and he heard constant ringing in both 
ears.  In the opinion of the audiologist it was not at least as 
likely as not that the Veterans' tinnitus was related to his 
military service.  

In March 2007, the Veteran testified before the undersigned 
Veteran's Law Judge.  When asked the earliest onset of his 
ringing in his ears, he responded that he first noticed it maybe 
in the early 1970's.  

In November 2009, another VA audiologist reviewed the claims 
folder and found that service treatment records did not record 
any complaints of ringing sounds in the Veteran's ears.  Because 
he did not complain of tinnitus and his hearing did not shift or 
drop out of the normal range during his military service, she 
concluded the noise exposure in the military did not cause the 
Veteran's tinnitus.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran has described having constant ringing in both ears.  
His statements are sufficient to establish that he currently has 
tinnitus.  A lay person is competent to describe symptoms which 
he experiences.  38 C.F.R. § 3.159(a)(2)(2009).  

The Veteran has reported exposure to noise in service from 
firearms and aircraft, which is consistent with his military 
record which shows he was stationed at an Air Force base as a 
freight traffic specialist.  

The question presented is whether his exposure to noise in 
service caused him to develop tinnitus.  The Board has given 
careful consideration to the Veteran's description of his 
tinnitus and the date at which he recalls first noticing ringing 
in his ears.  The Veteran has been inconsistent in reporting the 
onset date of his tinnitus.  In 2003 he stated it began in 1967.  
At his hearing in March 2007 he stated he first noticed ringing 
in the early 1970's.  This inconsistency raises questions as to 
the Veteran's credibility.  In his earlier statement he said it 
began after he went to Thailand, the specific date is unclear.  
Consequently, those statements are of no probative value

While the Veteran is clearly competent to report the onset of his 
tinnitus, his testimony and statements are of little probative 
value as they are inconsistent.  Thus, the probative evidence 
shows no documentation of any complaints of ringing in his ears 
in service, and adverse opinions of VA audiologists.  Those 
opinions were based on a review of the service treatment records, 
the history given by the Veteran and a current evaluation of his 
hearing.  While the December 2003 opinion lacks an explanation 
supporting the negative opinion, the November 2009 addendum is 
clearly based on a comparison of the audiometric evaluations in 
service which do not show any evidence of an threshold shift, or 
damage to his hearing acuity in service.  In essence, there is 
evidence of exposure to noise, but not to acoustic trauma to 
support the Veteran's contention that his noise exposure in 
service caused him to develop tinnitus.  While the Veteran is 
competent to describe his symptoms, he has not presented any 
evidence which indicates he has any special knowledge or training 
which would qualify him to offer a medical opinion.  38 C.F.R. 
§ 3.159(a)(1)(2009).  

In the absence of probative evidence either showing that the 
Veteran's current tinnitus began in service or competent medical 
evidence indicating it was caused by noise exposure in service, 
service connection for tinnitus is not warranted.  

Diabetes Mellitus

The Veteran's November 1998 private medical records document that 
his diabetes mellitus was "newly diagnosed."  The Veteran 
asserts that his diabetes was caused by exposure to Agent Orange 
or insecticides in service.  There is no evidence of diabetes in 
service or for more than thirty years after his separation from 
the service in January 1968.  For that reason there is no basis 
for granting service connection for diabetes mellitus as either 
having been found in service or during the initial post service 
year.  

The regulations provide service connection for diabetes mellitus 
for Veteran's exposed to Agent Orange in service.  While the 
Veteran served during the Vietnam Era, he was not stationed in 
the Republic of Vietnam.  His service records demonstrate he was 
stationed in Thailand at Korat, Royal Thai Air Force Base.  His 
service treatment records state he arrived in Thailand in October 
of 1967.  

As the Veteran did not serve in the Republic of Vietnam the 
regulations providing presumptive exposure to Agent Orange in 
service are not applicable.  See 38 C.F.R. 
§ 3.307(a)(6)(iii)(2009).  For that reason the VA has attempted 
to verify the Veteran's assertions that he was exposed to Agent 
Orange in service.  

The Department of Defense informed VA that Agent Orange was used 
in locations other than the Republic of Vietnam.  VA has set out 
procedures for verifying claims of exposure to Agent Orange in 
Thailand and other locations outside of the Republic of Vietnam.  
The Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C, 10, 
n and p, includes a Memorandum outlining the use of herbicides in 
Thailand.  It reads in part as follows:  

...the DoD list indicates only that limited testing of 
tactical herbicides was conducted in Thailand from 2 
April through 8 September 1964.  Specifically, the 
location identified was the Pranburi Military 
Reservation associated with the Replacement Training 
Center of the Royal Thai Army, near Pranburi, 
Thailand.  The Report of these tests noted that 5 
civilian and 5 military personnel from Fort Detrick, 
Maryland conducted the spray operations and subsequent 
research.  This location was not near any U.S. 
military installation or Royal Thai Air Force Base.

The records of the Department of Defense do not indicate that 
Agent Orange was sprayed at any Royal Thai Air Force Base and the 
use of herbicides predated the arrival of the Veteran in 
Thailand.  

Consequently, the evidence of record does not demonstrate the 
Veteran was exposed to Agent Orange in service.  There is no 
event or incident in service to which his currently diagnosed 
diabetes mellitus may be linked.  The statements of the Veteran 
that he was exposed in service to Agent Orange are based upon 
mere speculation and are of no probative value when weighed 
against the contemporaneous documentary record.  

In the absence of evidence of exposure to Agent Orange in 
service, the claim for service connection for diabetes mellitus 
must be denied.  


ORDER

Service connection for tinnitus is denied.  

Service connection for diabetes mellitus is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


